ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS

(CAMEROON ». UNITED KINGDOM)
PRELIMINARY OBJECTIONS

JUDGMENT OF 2 DECEMBER 1963

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
CAMEROUN SEPTENTRIONAL

(CAMEROUN c. ROYAUME-UNI)
EXCEPTIONS PRELIMINAIRES

ARRET DU 2 DECEMBRE 1963
This Judgment should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroon v. United Kingdom), Preliminary Objections,
judgment of 2 December 1963: I.C.J. Reports 1963, p. 15.”

Le présent arrét doit étre cité comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni), Exceptions préliminaires,
Arrêt du 2 décembre 1963: C.I. J. Recueil 1963, p. 15.»

 

Sales number
N° de vente:

 

 

 
15

COUR INTERNATIONALE DE JUSTICE

1963
. décemb
ANNÉE 1963 Rôle général
© 48
2 décembre 1963 Fi

AFFAIRE DU

CAMEROUN SEPTENTRIONAL

(CAMEROUN c. ROYAUME-UNI)
EXCEPTIONS PRÉLIMINAIRES

Questions préalables : existence d’un différend entre les Parties ; conformité
de la requête avec l'article 32, paragraphe 2, du Règlement Accord de
tutelle pour le territoire du Cameroun sous administration britannique —
Saisine de la Cour et administration de la justice — Fonction judiciaire
et limitations à son exercice — Cessation de l’accord de tutelle par décision
de l'Assemblée générale et effets de cette cessation — Manquements allégués
à l'accord de tutelle — Objet de la demande et nature de la décision demandée
— Jugements déclaratoires — Impossibilité pour la Cour en l'espèce de
rendre un arrêt susceptible d'application effective.

 

ARRÊT

Présents : M. WINIARSKI, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT, BADAWI, MORENO QUINTANA, WEL-
LINGTON Koo, SPIROPOULOS, sir Percy SPENDER, sir
Gerald FirzmauricE, MM. KORETSKY, TANAKA, BUSTA-
MANTE Y RIVERO, JESSUP, MORELLI, Juges; M. BEB A
Don, Juge ad hoc; M. GARNIER-COIGNET, Greffier.

4
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 16

En l’affaire du Cameroun septentrional,

entre
la République fédérale du Cameroun,
représentée par

S. Exc. M. Vincent de Paul Ahanda, ambassadeur de la Répu-
blique fédérale du Cameroun en Belgique, au Luxembourg et
aux Pays-Bas,

comme agent,

et par

M. Paul Engo, magistrat,

comme agent adjoint,

assistés par

M. Prosper Weil, professeur à la Faculté de droit et des sciences
économiques de Nice (Université d’Aix-Marseille),

M. Robert Parant, magistrat, directeur des Affaires judiciaires
et du Sceau au ministère de la Justice,

comme conseils,

M. El Hadji Moussa Yaya, député, vice-président de l’Assemblée
nationale fédérale,

M. Eloi Langoul, conseiller référendaire à la Cour suprême du
Cameroun oriental, directeur du cabinet du ministre d'État,
chargé de la Justice, garde des Sceaux,

M. François-Xavier Tchoungui, directeur du cabinet du ministre
des Affaires étrangères,

comme conseillers,

et

M. Charles Debbasch, maître de conférences agrégé à la Faculté de
droit et des sciences économiques de l’Université de Grenoble,

M. Paul Isoart, maitre-assistant à la Faculté de droit et des
sciences économiques de Nice (Université d’Aix-Marseille),

comme experts,

et

le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,
représenté par

sir Francis Vallat, K. C. M. G., Q. C., jurisconsulte du ministère
des Affaires étrangères,

comme agent,

et par

M. P. J. Allott, l’un des jurisconsultes-adjoints du ministère des
Affaires étrangères,

comme agent adjoint,

assistés par

le très honorable sir John Hobson, O. B. E., T. D., Q. C., M. P.,
Attorney-General,

5
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 17

M. M. E. Bathurst, C. M. G., C. B. E., membre du barreau
d'Angleterre,

M. D. H. N. Johnson, professeur de droit international et aérien
à l'Université de Londres,

comme conseils,

et

M. P. R. A. Mansfield, direction des affaires de l'Afrique occiden-
tale et centrale au ministère des Affaires étrangères,
comme conseiller,

La Cour,
ainsi composée,
rend L'arrêt suivant:

Le 30 mai 1961, l'ambassadeur du Cameroun en France a remis au
Greffier une requête qui, faisant état d’un différend entre son gouver-
nement et le Gouvernement du Royaume-Uni, prie la Cour de dire
et juger que, dans l'application de l’accord de tutelle pour le
territoire du Cameroun sous administration britannique approuvé
par l’Assemblée générale des Nations Unies le 13 décembre 1946,
le Royaume-Uni n’a pas, en ce qui concerne le Cameroun septen-
trional, respecté certaines obligations qui découlent directement ou
indirectement dudit accord. Pour établir la juridiction de la Cour,
la requête invoque l’article 19 de l’accord de tutelle.

Conformément à l’article 40, paragraphe 2, du Statut de la Cour,
la requête a été communiquée au Gouvernement du Royaume-Uni.
Conformément au paragraphe 3 du même article, les autres Membres
des Nations Unies, ainsi que les États non membres admis à ester en
justice devant la Cour, en ont été informés.

Les délais pour le dépôt du mémoire et du contre-mémoire ont
été fixés par ordonnance du 6 juillet 1967; ils ont été ultérieurement
prorogés à la demande des Parties par ordonnances des 2 novembre
1961, 25 avril et 10 juillet 1962. Le mémoire et le contre-mémoire ont
été déposés dans les délais ainsi prorogés. Dans le contre-mémoire,
déposé le 14 août 1962, le Gouvernement du Royaume-Uni a non
seulement fait état du fond de l'affaire, mais aussi soulevé des
exceptions préliminaires en vertu de l’article 62 du Règlement de la
Cour. En conséquence, une ordonnance du 3 septembre 1962 a
constaté qu’en vertu des dispositions de l’article 62, paragraphe 3,
du Règlement de la Cour la procédure sur le fond était suspendue
et a fixé au ret décembre 1962 la date d'expiration du délai dans
lequel le Gouvernement camerounais pourrait présenter un exposé
écrit contenant ses observations et conclusions sur les exceptions
préliminaires. A la demande du Gouvernement camerounais, ce
délai a été prorogé au 1°? mars 1963 par ordonnance du 27 novembre
1962, puis au 1 juillet 1963 par ordonnance du 11 janvier 1963.

6
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 18

Cet exposé ayant été présenté dans le délai ainsi prorogé, l'affaire
s’est trouvée en état pour ce qui est des exceptions préliminaires.

En application de l’article 31, paragraphe 2, du Statut de la Cour,
le Gouvernement camerounais a désigné M. Philémon Beb a Don,
ambassadeur du Cameroun en France, pour siéger comme juge ad
hoc en la présente affaire.

Des audiences ont été tenues du 19 au 23, du 25 au 27, le 30
septembre et les 1° et 3 octobre 1963, durant lesquelles ont été
entendus en leurs plaidoiries et réponses, pour le Gouvernement du
Royaume-Uni: sir Francis Vallat, agent, et sir John Hobson,
conseil; et pour le Gouvernement camerounais: M. Vincent de Paul
Ahanda, agent, M. Paul Engo, agent adjoint, et M. Prosper Weil,
conseil.

Dans la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom du Gouvernement camerounais,
dans la requête:

« Plaise à la Cour:

notifier la présente requête conformément à l'article 40, paragra-
phe 2, du Statut de la Cour au Gouvernement du Royaume-Uni;

dire et juger, tant en l'absence qu’en présence dudit Gouvernement
et après tels délais qu’il appartiendra à la Cour de fixer: que le
Royaume-Uni, dans l’application de l'Accord de Tutelle du 13 dé-
cembre 1946 n’a pas respecté certaines obligations qui en découlent
directement ou indirectement sur les divers points relevés ci-dessus »;

dans le mémoire:

« La République fédérale du Cameroun conclut à ce qu’il plaise
à la Cour lui adjuger les conclusions de sa requête introductive et
notamment dire et juger:

que le Royaume-Uni, dans l’application de l'Accord de Tutelle
du 13 décembre 1946 n’a pas respecté certaines obligations qui
en découlent directement ou indirectement sur les divers points
relevés ci-dessus. »

Au nom du Gouvernement du Royaume-Uni,

dans le contre-mémoire :

« 112. Le Gouvernement britannique conclut à ce qu’il plaise à la
Cour dire et juger:

7
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 19

i) que, pour les raisons énoncées dans la première partie du présent
contre-mémoire, la Cour n'est pas compétente pour connaître
de l'affaire;

ii) que, si, contrairement à cette conclusion du Gouvernement
britannique, la Cour juge qu’elle est compétente, les allégations
formulées par la République du Cameroun visant la violation
des obligations du Royaume-Uni en vertu de l'accord de tutelle
sont sans fondement pour les motifs énoncés à la deuxième et
à la troisième partie du contre-mémoire. »

Au nom du Gouvernement camerounais,
dans les observations et conclusions sur l'exception préliminaire:

«En se fondant sur les observations qui précédent, et en réservant
tous ses droits quant au fond du litige, la République Fédérale du
Cameroun a l’honneur de soumettre a la Cour les conclusions
suivantes:

Plaise à la Cour:

1. Rejeter l'exception préliminaire du Royaume-Uni tendant à ce
que la:Cour se déclare incompétente;

2. Rejeter l'exception préliminaire du Royaume-Uni tirée de
Vinobservation des dispositions de l’article 32, paragraphe 2, du
Règlement de la Cour;

3. Dire et juger que le Royaume-Uni, dans l'interprétation et l’ap-
plication de l’Accord de Tutelle pour le Cameroun sous adminis-
tration britannique, n’a pas respecté certaines obligations qui dé-
coulent directement ou indirectement dudit Accord, et notamment
de ses articles 3, 5, 6 et 7.»

Au cours de la procédure orale, les conclusions ci-après ont été
présentées par les Parties:

Au nom du Gouvernement du Royaume-Uni,
à l’audience du 23 septembre 1063:
«Pour les motifs que je viens d’exposer à la Cour, je conclus à
ce qu'il plaise à la Cour dire et juger qu’elle n’est pas compétente

pour connaître de l'affaire et je confirme la première conclusion
énoncée au paragraphe 112 du contre-mémoire du Royaume-Uni. »

Au nom du-Gouvernement camerounais,
après l'audience du 27 septembre 1963:

« Plaise à la Cour:

1. Rejeter l’exception préliminaire du Royaume-Uni tendant à ce
que la Cour se déclare incompétente;

2. Rejeter l'exception préliminaire du Royaume-Uni tirée de
l’inobservation' des dispositions de l’article 32, paragraphe 2, du
Règlement de la Cour;

3. Dire et juger que le Royaume-Uni, dans l'interprétation et
l'application de l’Accord de Tutelle pour le Cameroun sous adminis-

8
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 20

tration britannique, n'a pas respecté certaines obligations qui
découlent directement ou indirectement dudit Accord, et notamment
de ses articles 3, 5, 6 et 7.»

Au nom du Gouvernement du Royaume-Uni,
à l'audience du 1° octobre 1963:

« Pour les motifs indiqués dans le contre-mémoire et les plaidoiries
faites au nom du Royaume-Uni au cours des présentes audiences, le
Royaume-Uni formule les conclusions suivantes:

1) à aucun moment, il n’y a eu un différend, comme l’allègue la
requête déposée en l'affaire;

2) il n’y avait pas eu ou il n’y avait pas à la date du 30 mai 1961,
comme l'allègue la requête, un différend relevant de l’article 19
de l'accord de tutelle pour le territoire du Cameroun sous admi-
nistration du Royaume-Uni;

3) en toute hypothèse, la Cour n’est pas saisie d'un différend
qu'elle soit fondée à trancher.

En conséquence, plaise à la Cour:

Eu égard aux conclusions ci-dessus, envisagées tant séparément
que globalement, admettre les exceptions préliminaires du Royaume-
Uni et dire que la Cour n’a pas compétence en la présente
affaire et ne procédera pas à un examen au fond.»

Au nom du Gouvernement camerounais,
à l'audience du 3 octobre 1963:

« Pour les motifs indiqués dans ses écritures et ses plaidoiries, la
République Fédérale du Cameroun a l’honneur de formuler les
conclusions suivantes:

Plaise à la Cour:

1. Rejeter les exceptions préliminaires du Royaume-Uni tendant
à ce que la Cour se déclare incompétente ;

2. Se déclarer compétente pour examiner au fond la demande de
la République Fédérale du Cameroun tendant à ce que la Cour dise
et juge que le Royaume-Uni dans l'interprétation et l'application de
l'Accord de Tutelle pour le Cameroun sous administration britanni-
que, n’a pas respecté certaines obligations qui découlent directement
ou indirectement dudit Accord, et notamment de ses articles 3, 5,
6 et 7.»

Le Président ayant demandé à l’agent du Gouvernement du
Royaume-Uni s’il avait des observations à formuler au sujet des
conclusions ainsi présentées par le Gouvernement camerounais,
l'agent a déclaré qu'il n'avait pas de commentaires à faire, pour
autant que ces conclusions concernaient la question de la juridiction
de la Cour et les exceptions préliminaires du Royaume-Uni.

*
* *
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 21

Pour arriver à statuer sur les conclusions qui lui ont été présentées
par les Parties, la Cour doit faire état de certains faits qui sont à la
base des griefs invoqués par le demandeur. Sous réserve de la
faculté de revenir ultérieurement sur tel ou tel d’entre eux, la Cour
commencera par présenter d’une manière générale les faits qu’elle
juge importants pour guider son raisonnement.

La requête déposée le 30 mai 1961 par la République du Came-
roun doit être replacée dans le contexte historique de l’une des quel-
ques transformations politiques importantes concernant certains
territoires qui sont survenues à l’époque contemporaine sur le
continent africain. Le territoire dont il s’agit en l’espèce et qui est
connu sous le nom de Cameroun septentrional est l’une des « posses-
sions d'outre-mer » à l'égard desquelles l'Allemagne a renoncé à ses
droits et titres en vertu de l’article 119 du traité de Versailles du
28 juin 1919 et qui ont été placées sous le système des Mandats
de la Société des Nations. Conformément à une décision prise lors
de la Conférence de la paix par le Conseil des Quatre, les Gouverne-
ments de France et de Grande-Bretagne ont recommandé que le
territoire antérieurement désigné sous le titre de protectorat
allemand du Cameroun soit divisé en deux Mandats, l’un administré
par la France et l’autre par la Grande-Bretagne. Cette recomman-
dation a été acceptée et les Mandats ont été institués.

Après la création des Nations Unies, les Gouvernements français
et britannique ont proposé de placer sous le régime international
de tutelle ces territoires sous Mandat. Des accords de tutelle
pour le territoire du Cameroun sous administration britannique
et pour le territoire du Cameroun sous administration française
sont entrés en vigueur le 13 décembre 1946, avec l'approbation de
l’Assemblée générale des Nations Unies.

Le Gouvernement du Royaume-Uni, autorité administrante,
a maintenu dans le territoire sous tutelle du Cameroun les mêmes
dispositions administratives que celles qu’il avait arrêtées lorsqu'il
avait accepté le Mandat. En vertu de ces dispositions, le territoire
était divisé en une région septentrionale et une région méridionale.
Le Cameroun septentrional ne constituait pas en lui-même une
unité géographique et comprenait deux sections séparées par une
étroite bande de territoire appartenant à ce qui était alors le pro-
tectorat britannique de la Nigéria, lequel bordait sur toute sa
longueur la partie occidentale du Mandat. Le Cameroun septen-
trional était administré comme faisant partie des deux provinces
du nord de la Nigéria, le Bornou et l’Adamaoua. Jusqu'en 1930,
le Cameroun méridional a été administré dans le cadre de la Nigéria
du Sud comme une province distincte, celle du Cameroun. Par la
suite, ila été lié administrativement, en tant que province distincte,
aux provinces de l’est de la Nigéria.

Le territoire sous tutelle du Cameroun sous administration
française, qui longeait toute la frontière est et la plus grande partie
de la frontière nord du territoire sous tutelle du Cameroun sous

10
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 22

administration britannique, a accédé à l'indépendance le rer jan-
vier 1960 sous le nom de République du Cameroun. Le 20 septembre
1960, la République du Cameroun est devenue Membre des Nations
Unies. Le 1er octobre 1961, à la suite d’un plébiscite effectué sous
les auspices des Nations Unies, le Cameroun méridional s’est uni
à la République du Cameroun à laquelle il s’est alors incorporé.

Entre-temps, à la suite d’un autre plébiscite effectué sous les
auspices des Nations Unies les 11 et 12 février 1961, le Cameroun
septentrional s'était uni le 1°" juin 19617 à la Fédération de Nigéria,
laquelle était devenue indépendante le rer octobre 1960 et avait été
admise aux Nations Unies six jours plus tard. Le Cameroun septen-
trional est devenu et demeure une province distincte de la Région
du Nord de la Nigéria.

La situation des territoires sous tutelle du Cameroun sous
administration française et du Cameroun sous administration
britannique a beaucoup retenu l'attention du Conseil de tutelle
des Nations Unies et de l’Assemblée générale elle-même. L’Assem-
blée générale a même décidé, le 5 décembre 1958, de reprendre sa
treiziéme session en février 1959 « 4 seule fin d’examiner la question
de l’avenir des Territoires sous tutelle du Cameroun sous ad-
ministration française et du Cameroun sous administration du
Royaume-Uni». En outre, toute la question des unions administra-
tives dans les territoires sous tutelle a fait aux Nations Unies, pen-
dant de longues années, l’objet d’examens répétés.

Les rapports des missions de visite dans les deux territoires sous
tutelle du Cameroun sous administration francaise et du Cameroun
sous administration britannique, les débats du Conseil de tutelle
et de la Quatrième Commission de l’Assemblée générale, aussi bien
que les rapports du commissaire des Nations Unies qui a surveillé
les plébiscites organisés dans le territoire sous tutelle du Cameroun
sous administration britannique, sont autant d’éléments de base
qui permettent de situer les questions soulevées par la République
du Cameroun dans sa requête introductive d’instance du 30 mai
1961 dirigée contre le Royaume-Uni. La procédure sur le fond étant
suspendue comme l’a constaté l’ordonnance du 3 septembre 1062, la
Cour, ainsi qu’elle l’a déjà souligné, ne mentionne cet ensemble
de documents qu’à seule fin d'indiquer le contexte dans lequel
elle a été invitée à examiner la requête et le mémoire de la Répu-
blique du Cameroun, ainsi que les exceptions préliminaires formulées
à leur sujet par le Royaume-Uni. Mais il y a lieu, pour éclairer ce
qui suit, de se référer plus précisément à trois des résolutions adop-
tées par l’Assemblée générale des Nations Unies.

Le 13 mars 1959, l’Assemblée générale a adopté la résolution
1350 (XIII). Elle y a recommandé que l'autorité administrante,
en consultation avec un commissaire des Nations Unies aux plé-
biscites, organise sous la surveillance de l'Organisation des
Nations Unies des plébiscites séparés dans la partie septentrionale
et dans la partie méridionale du Cameroun sous administration

II
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 23

britannique «afin de déterminer les aspirations des habitants
du Territoire au sujet de leur avenir ». Au Cameroun méridional,
le plébiscite a eu lieu le 11 février 1961; le vote a été en faveur
de la décision « d’accéder à l'indépendance en s’unissant à la Répu-
blique du Cameroun indépendante ». Au Cameroun septentrional, ©
un premier plébiscite a eu lieu le 7 novembre 1959; le vote a été
-en faveur de la remise à plus tard d’une décision sur l’avenir du pays.
En conséquence, dans sa résolution 1473 (XIV) du 12 décembre
1959, l’Assemblée générale a recommandé qu'un nouveau plébiscite
soit organisé au Cameroun septentrional, au cours duquel on de-
manderait à la population de dire si elle désirait « accéder à l’indé-
pendance » en s’unissant à la République du Cameroun indépen-
dante ou en s’unissant à la Fédération de Nigéria indépendante. Par
la même résolution, l'Assemblée générale a recommandé qu’entre-
temps le Royaume-Uni prenne des mesures tendant notamment
à effectuer sans retard «la séparation administrative du Cameroun
septentrional et de la Nigéria, et que cette séparation soit achevée
le rer octobre 1960 ». Or, l’un des griefs de la République du
Cameroun comme demandeur en l'instance est que le Royaume-
Uni, en tant qu’autorité administrante, n’a pas pris les dispositions
nécessaires pour que cette recommandation soit mise en ceuvre.

Le plébiscite a eu lieu les 11 et 12 février 1961 et, le 27 avril 1961,
l’Assemblée générale a adopté la résolution 1608 (XV) qui présente
un intérêt spécial en Vespéce. Cette résolution comprend les trois
paragraphes suivants:

«2. Prend acte des résuitats des plébiscites selon lesquels:

a) La population du Cameroun septentrional a décidé, à une ma-
jorité importante, d'accéder à l'indépendance en s’unissant à
la Fédération de Nigéria indépendante;

b) La population du Cameroun méridional a également décidé
d'accéder à l'indépendance en s’unissant à la République du
Cameroun indépendante ;

3. Estime que, les populations des deux parties du Territoire sous
tutelle ayant librement exprimé, au cours d’un scrutin secret, leurs
aspirations au sujet de leur avenir respectif conformément aux
résolutions 1352 (XIV) et 1473 (XIV) de Assemblée générale, les
décisions qu’elles ont prises par des moyens démocratiques, sous la
surveillance de l'Organisation des Nations Unies, doivent immédia-
tement être mises en œuvre;

4. Décide que, les plébiscites ayant eu lieu séparément avec des
résultats différents, V Accord de tutelle du 13 décembre 1946 relatif
au Cameroun sous administration du Royaume-Uni prendra fin,
conformément à l'alinéa b de l'Articie 76 de la Charte des Nations
Unies et en accord avec l’Autorité administrante, dans les conditions
suivantes:

a) En ce qui concerne le Cameroun septentrional, le 1°T juin 19617,
au moment où le Cameroun septentrional s’unira à la Fédération
de Nigéria en tant que province séparée de la Région du Nord
de la Nigéria;

12
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 24

b) En ce qui concerne le Cameroun méridional, le 1e7 octobre 19617,
au moment où le Cameroun méridional s’unira à la République
du Cameroun; ».

La République du Cameroun a voté contre cette résolution.

Encore que, dans une note adressée le 1er mai 1961 au Royaume-
Uni par le ministère des Affaires étrangères de la République du
Cameroun (note dont il sera traité plus particulièrement ci-après), le
demandeur ait été d’avis que la tutelle ne pouvait étre levée sans
l'accord de la République du Cameroun «en sa qualité d’Etat
directement intéressé », il n’a pas maintenu cette position; le fait
que la résolution 1608 (XV) de l’Assemblée générale a mis fin à l’ac-
cord de tutelle est maintenant reconnu par les deux Parties.

Dès avant les débats qui ont conduit à l’adoption de la résolution
1608 (XV), la République du Cameroun a critiqué Ja manière dont
le Royaume-Uni mettait en œuvre la séparation administrative
du Cameroun septentrional et de la Nigéria. Déjà en mai 1960,
avant l'admission de la République du Cameroun comme Membre
des Nations Unies, ses vues avaient été énoncées en son nom par le
représentant de la France au Conseil de tutelle. Après son admission
aux Nations Unies, la République du Cameroun a affirmé elle-même,
dans un communiqué joint à une note verbale adressée le 4 janvier
1961 au Royaume-Uni, que la séparation administrative n'avait
pas été effectuée et que le Royaume-Uni, en tant qu'autorité
administrante, n’avait pas conduit les peuples du Cameroun
septentrional à la capacité à s’administrer eux-mêmes comme le
prévoit l'alinéa 8) de l’article 76 de la Charte des Nations Unies.
Plus tard, après le plébiscite de février 1961, les représentants de la
République du Cameroun ont, dans de nombreuses interventions
tant à la Quatrième Commission de l’Assemblée générale qu'aux
séances plénières de l’Assemblée, fait connaître les objections du
Cameroun contre certaines pratiques, actions ou inactions qui
auraient été imputables aux autorités locales de tutelle pendant la
période précédant le plébiscite et durant les opérations électorales
et qui auraient modifié le déroulement normal de la consultation po-
pulaire et entraîné des suites contraires à l'accord de tutelle. La Répu-
blique du Cameroun a constamment souligné qu’à son avis la «règle
de l'unité » avait été méconnue par l’autorité administrante, ce qui
avait modifié l’évolution politique du territoire sous tutelle.

Ces objections, les allégations de la République du Cameroun
selon lesquelles la recommandation relative à la séparation adminis-
trative énoncée dans la résolution 1473 (XIV) de l’Assemblée
générale n'aurait pas été suivie et le grief d’après lequel l’ensemble
du territoire sous tutelle n’aurait pas été administré comme une
unité administrative distincte ont été développés dans un livre
blanc distribué par le Cameroun à tous les Membres des Nations

13
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 25

Unies en mars 1961, alors que la Quatrième Commission de l’Assem-
blée générale discutait des résultats du second plébiscite du Came-
roun septentrional. Les représentants du Royaume-Uni et de la
Nigéria ont répondu a ce livre blanc en diffusant de leur cété des
lettres de réfutation. C’est aprés cet échange et les débats auxquels
il a donné lieu que l’Assemblée générale a adopté la résolution
1608 (XV) mentionnée plus haut. .

Après l’adoption de la résolution 1608 (XV) de l’Assemblée
générale, la République du Cameroun a adressé au Royaume-Uni
le 197 mai rg6z une note où elle rappelait les griefs « de nature juri-
dique » qu'elle avait formulés et qu’elle souhaitait voir examiner
par la Cour. Ces griefs sont énumérés dans la note; ils correspondent
à ceux qui sont indiqués dans la requête comme se rattachant à l’exé-
cution de l’accord de tutelle par l'autorité administrante et comme
constituant l’objet du différend entre la République du Cameroun
et le Royaume-Uni. La note faisait état d’un différend relatif à
l'application de l’accord de tutelle et demandait au Royaume-Uni
de conclure un compromis à l'effet de saisir la Cour. La note de la
République du Cameroun ne faisait aucune mention de l’article 19
de l'accord de tutelle dont il sera question ci-après.

A cette communication, le Royaume-Uni a répondu le 26 mai
1961 que le différend ne lui semblait pas s'être élevé entre lui et la
République du Cameroun mais entre cette dernière et l’Assemblée
générale des Nations Unies. Le Royaume-Uni ajoutait que les
méthodes ou pratiques que la République du Cameroun trouvait
fautives avaient été approuvées par les Nations Unies et qu'il ne
croyait pas bon de saisir la Cour d’un différend les concernant.
Selon lui, soumettre le problème à la Cour, c'était mettre en ques-
tion la décision de l’Assemblée générale énoncée par la résolution
1608 (XV) et introduire un élément d'incertitude dans une affaire
tranchée par l’Assemblée, Pour ces raisons, le Royaume-Uni
déclarait ne pas être en mesure d’accepter l'invitation de la Répu-
blique du Cameroun visant à soumettre la question à la Cour.

Quatre jours plus tard, le 30 mai 1961, la République du Came-
roun a déposé devant la Cour sa requête, qui invoquait pour
établir la compétence de la Cour l’article 19 de l’accord de tuteile
ainsi conçu:

«Article 19. Tout différend, quel qu'il soit, qui viendrait à
s'élever entre l'Autorité chargée de l'administration et un autre
Membre des Nations Unies relativement à l'interprétation ou à
Vapplication des dispositions du présent Accord, sera, s’il ne peut
être réglé par négociations ou un autre moyen, soumis à la Cour
internationale de Justice, prévue au Chapitre XIV de la Charte
des Nations Unies. »

14
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 26

Conformément à la résolution 1608 (XV) de l’Assemblée générale,
l'accord de tutelle a pris fin en ce qui concerne le Cameroun sep-
tentrional deux jours plus tard, le re" juin 1961.

*
* *

Les griefs suivants sont énumérés dans la requête:

«a) Le Cameroun Nord n’a pas été administré, malgré le texte

‘ de l’article 5, §B, de l'Accord de Tutelle, comme un territoire

distinct au sein d’une union administrative, mais comme une partie
intégrante de la Nigéria.

b) L'article 6 de l'Accord de Tutelle fixait comme objectifs le
développement d'institutions politiques libres, une part progressi-
vement croissante pour les habitants du Territoire dans les services
administratifs, leur représentation dans le corps consultatif et
législatif et leur participation au gouvernement du Territoire. Ces
objectifs, de l’avis de la République du Cameroun, n'ont pas été
atteints.

c) L’ Accord de Tutelle n’autorisait pas la puissance administrante
à administrer le Territoire, contrairement à la règle de l’unité,
comme deux parties distinctes selon deux régimes administratifs, et
avec deux évolutions politiques distinctes:

4) Les dispositions du $ 7 de la Résolution 1473 relatives à la
séparation administrative du Cameroun septentrional et de la
Nigéria n’ont pas été suivies.

e) Les mesures prévues au $ 6 de la même Résolution en vue
d'obtenir une plus ample décentralisation des pouvoirs adminis-
tratifs et de la démocratisation effective du système d'administration
locale n’ont pas été mises en œuvre.

f) Les conditions fixées par le § 4 de la même Résolution pour
l'établissement des listes électorales ont été interprétées de manière
discriminatoire, en entendant d’une manière abusive la notion de
résidence habituelle.

g) Des pratiques, actions ou inactions des autorités locales de
tutelle pendant la période précédant le plébiscite et durant les
opérations électorales ont modifié le déroulement normal de la
consultation et ont entraîné des suites contraires à l’Accord de
Tutelle. »

Les griefs de la République du Cameroun sont formulés en des
termes différents dans la requête, le mémoire, les observations et
conclusions écrites et les conclusions finales. Au stade actuel et
compte tenu de ce qui précède, il suffit de citer le passage suivant
des conclusions finales:

«que la Cour dise et juge que le Royaume-Uni dans l'interprétation
et l'application de l'Accord de Tutelle pour le Cameroun sous
administration britannique, n’a pas respecté certaines obligations
qui découlent directement ou indirectement dudit Accord, et no-
tamment des ses articles 3, 5, 6 et 7».

15
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 27

Dans la deuxième partie du contre-mémoire, le Royaume-Uni a
traité du fond, considérant que les assertions de la République du
Cameroun ne devaient pas rester sans réponse. Dans la première
partie du contre-mémoire, il a soulevé un certain nombre d’excep-
tions préliminaires.

Ces exceptions ont été longuement développées au cours de la
procédure orale. Pour des raisons qui apparaîtront ultérieurement,
la Cour ne juge pas nécessaire d'examiner chacune des exceptions
ni de déterminer si elles portent toutes sur la compétence ou la
recevabilité ou si elles sont fondées sur d’autres motifs. Pendant
les plaidoiries, les Parties elles-mêmes n’ont guère fait de distinction
entre «compétence » et «recevabilité ». Il y a néanmoins deux
exceptions sur lesquelles la Cour estime qu’elle doit se prononcer
à ce stade.

La première exception du Royaume-Uni est qu’il n’y a aucun
« différend » entre lui et la République du Cameroun. Si un différend
a existé à la date de la requête, il s’est agi, selon le Royaume-Uni,
d’un différend entre la République du Cameroun et les Nations
Unies ou l’Assemblée générale des Nations Unies.

La Cour n’a pas à se préoccuper de savoir si un différend portant
sur le même objet a existé ou non entre la République du Cameroun
et les Nations Unies ou l’Assemblée générale. De l'avis de la Cour,
il suffit de constater que, eu égard aux faits déjà exposés dans le
présent arrêt, les positions opposées des Parties pour ce qui con-
cerne l'interprétation et l'application des articles pertinents de
l'accord de tutelle révèlent l'existence entre la République du
Cameroun et le Royaume-Uni, à la date de la requête, d’un différend
au sens admis par la jurisprudence de la Cour actuelle et de l’an-
cienne Cour.

L'autre exception préliminaire dont la Cour estime opportun de
traiter à ce stade est fondée sur l’articie 32, paragraphe 2, du
Règlement seion lequel, lorsqu'une affaire est portée devant la Cour
par une requête, celle-ci doit non seulement indiquer l’objet du
différend, conformément à l’article 40 du Statut de la Cour, mais
contenir en outre « autant que possible » la mention de la disposition
par laquelle ie requérant prétend établir la compétence de la Cour,
Vindication précise de l’objet de la demande et un exposé des
motifs par lesquels la demande est prétendue justifiée.

Dans les observations et conclusions de ia République du Ca-
meroun, cette exception est traitée à part, comme visant la rece-
vabilité de la requête et du mémoire.

La Cour ne saurait étre indifférente à l’inobservation, par le
demandeur ou par le défendeur, des dispositions du Règlement
élaboré conformément à l’article 30 du Statut. La Cour permanente
de Justice internationale a cru devoir rechercher à plusieurs reprises
si les prescriptions de forme de son Règlement avaient été respec-
tées. Dans ces questions de forme, elle avait tendance à «adopter

16
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 28

une interprétation large » (affaire de la Société commerciale de Belgi-
que, C. P. J. 1., série A/B n° 78, p. 173). La Cour fait sienne l'opinion
suivante exprimée par la Cour permanente dans l'affaire des Con-
cessions Mavrommatis en Palestine (C.P.T.I., série À n° 2, p. 34):

« La Cour, exerçant une juridiction internationale, n’est pas tenue
d’attacher à des considérations de forme la même importance qu'elles
pourraient avoir dans le droit interne.»

La Cour est tout à fait consciente de la profonde inquiétude que
les événements décrits dans les écritures ont suscitée chez le
demandeur et, si aucune autre raison ne l’empéchait, à son avis,
d’examiner l’affaire au fond, elle ne refuserait pas de le faire en
prenant comme motif l’absence de ce que la Cour permanente a
appelé dans l'affaire de I’Interprétation du statut du territoire de
Memel «la méthode opportune et appropriée pour soumettre la
divergence d'opinions à la Cour» (C.P. J. I., série A/B n° 49, p. 311).

La Cour note que, si, en vertu de l’article 40 du Statut, l'objet
d’un différend porté devant la Cour doit étre indiqué, l’article 32,
paragraphe 2, du Règlement de la Cour impose au demandeur de
se conformer «autant que possible » à certaines prescriptions.
Cette expression s'applique non seulement à la mention de la
disposition par laquelle le requérant prétend établir la compétence
de la Cour mais aussi à indication précise de l’objet de la demande
et à l'exposé succinct des faits et des motifs par lesquels la demande
est prétendue justifiée. La Cour estime que la requête du demandeur
est suffisamment conforme aux dispositions de l’article 32, para-
graphe 2, du Règlement et que l'exception préliminaire fondée sur
leur inobservation est par suite sans fondement.

* * *

Certaines contradictions entre les théses des Parties sont nées de
ce que l’on n’attribuait pas le même sens à des mots tels que «inté-
rêt » et « recevabilité ». La Cour reconnaît que, dans des contextes
différents, ces termes peuvent avoir des sens différents mais elle
n’estime pas nécessaire en l’espèce d’en examiner la signification.
Aux fins de la présente espèce, une analyse des faits tenant compte
de certains principes directeurs peut suffire pour résoudre les ques-
tions qui retiennent l'attention de la Cour.

La proximité géographique de la République du Cameroun et
de l’ancien territoire sous tutelle du Cameroun septentrional,
ainsi que le degré d’affinité entre les populations de ces deux
régions, ont amené la République du Cameroun à se préoccuper
attentivement de l’évolution de l’ancien territoire sous tutelle. La
Cour ne saurait méconnaître ce fait incontestable que, si le plébiscite
du Cameroun septentrional n'avait pas été favorable à l’union
avec la Fédération de Nigéria, il aurait été favorable à l’union
avec la République du Cameroun. Les, questions arrêtées par

17
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 29

l’Assemblée générale n’offraient pas d’autre choix et aucune autre
solution n’a été discutée à l’époque.

Devenue Membre des Nations Unies depuis le 20 septembre 1960,
la République du Cameroun avait le droit d'introduire une instance
devant la Cour et celle-ci a été saisie par le dépôt de la requête
du 30 mai 1961. Ce droit procédural d'introduire une instance
devant la Cour, où, quel qu’en soit le résultat, une question peut
être débattue sous tous ses aspects dans l'atmosphère objective
d’un tribunal, est loin d’étre négligeable. Mais le fait d’adresser
une requéte introductive d’instance ne préjuge pas la suite que la
Cour pourra donner à l’affaire.

Dans l'arrêt rendu le 18 novembre 1953 sur lexception préli-
minaire en l'affaire Nottebohm (C.I. J. Recueil 1953, p. 122), la
Cour a eu l’occasion d’étudier de façon approfondie la nature et
les conséquences de la saisine de la Cour. Comme elle l’a dit dans cet
arrêt, «la saisine de la Cour est une chose, l’administration de la
justice en est une autre ». C’est par l'acte du demandeur que la
Cour est saisie, mais, même si, une fois saisie, elle estime avoir
compétence, la Cour n’est pas toujours contrainte d’exercer cette
compétence. J] y a des limitations inhérentes à l’exercice de la
fonction judiciaire dont la Cour, en tant que tribunal, doit toujours
tenir compte. I] peut ainsi y avoir incompatibilité entre, d’un
côté, les désirs d’un demandeur ou même des deux parties à une
instance et, de l’autre, le devoir de la Cour de conserver son
caractère judiciaire. C’est à la Cour elle-même et non pas aux parties
qu'il appartient de veiller à l'intégrité de la fonction judiciaire
de la Cour.

Dans l'affaire des Zones franches, la Cour permanente s’est
référée successivement à trois considérations qui devaient l’amener
à refuser de trancher certaines questions posées par les Parties.
Ces considérations ont été soulevées d'office par la Cour. En premier
lieu, la Cour a dit, dans son ordonnance du rg août 1929 (C.P.J.L,
série À n° 22, p. 15):

«qu'il ne saurait, dans la règle, être imposé à la Cour de choisir
entre des interprétations [d'un traité) déterminées d'avance et
dont il se pourrait qu'aucune ne correspondit à l'opinion qu'elle se
serait formée... »

En deuxième lieu, dans l'arrêt rendu en la même affaire le 7 juin
1932 (C.P.J.I., série A/B n° 46, p. 161), la Cour s’est exprimée
ainsi:

« Après un examen très approfondi, la Cour maintient son opinion:
pour elle, il serait incompatible avec son Statut et avec sa position

en tant que Cour de justice de rendre un arrêt dont la validité
serait subordonnée à l’approbation ultérieure des Parties. »

Enfin, la Cour a ajouté (p. 162), à propos de l’article 2, alinéa 2,
du compromis, lequel aurait impliqué une décision de la Cour

18
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 30

sur des questions concernant par exemple certaines exemptions
douanières à prévoir, que la mission ainsi confiée à la Cour par les
Parties était «mal adaptée au rôle d’une cour de justice ». En
outre, le «jeu d'intérêts économiques réciproques » soulevait des
questions qui étaient

«en dehors du domaine où une cour de justice, dont la tâche est
d'appliquer des règles de droit, peut aider à la solution de différends
entre deux États ».

Certes, la Cour peut donner des avis consultatifs — non à la
demande d’un État mais à la demande d’un organe ou d’une
institution des Nations Unies dûment autorisés. Néanmoins, la
Cour permanente de Justice internationale et la Cour actuelle ont
toutes deux souligné que le pouvoir conféré à la Cour de rendre des
avis consultatifs doit s'exercer dans le cadre de la fonction judi-
ciaire. Les deux Cours ont eu l’occasion de formuler, à propos de
demandes d’avis consultatifs, des observations qui s'appliquent
également au rôle que doit jouer la Cour en matière contentieuse;
dans les deux cas, la Cour exerce une fonction judiciaire. Cette fonc-
tion est soumise à des limitations inhérentes qui, pour n'être ni
faciles à classer, ni fréquentes en pratique, n’en sont pas moins im-
périeuses en tant qu’obstacles décisifs au règlement judiciaire. Quoi
qu'il en soit, c'est toujours à la Cour qu'il appartient de déterminer si
ses fonctions judiciaires sont en jeu. La Cour actuelle s’est toujours
inspirée, comme la Cour permanente de Justice internationale, du
principe posé par celle-ci le 23 juillet 1923 dans l'affaire du Statut
de la Carélie orientale:

« La Cour, étant une Cour de Justice, ne peut pas se départir des
règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs.» (C.P.J.I., série B n° 5,

Pp. 29.)

Dans l'affaire Haya de la Torre (C.I.]. Recueil 1951, pp. 78-79),
la Cour a noté que les deux Parties lui demandaient une décision
«sur la manière dont I’asile doit prendre fin ». Elle a dit que l’asile
devait prendre fin, mais a refusé d'indiquer les moyens qui devaient
être employés pour donner effet à cette injonction. La Cour s’est
exprimée en ces termes:

«La forme interrogative qu’elles ont donnée à leurs conclusions
montre qu’elles entendent que la Cour opère un choix entre les
diverses voies par lesquelles l'asile peut prendre fin. Mais ces voies
sont conditionnées par des éléments de fait et par des possibilités
que, dans une très large mesure, les Parties sont seules en situation
d'apprécier. Un choix entre elles ne pourrait être fondé sur des
considérations juridiques, mais seulement sur des considérations de

. nature pratique ou d'opportunité politique; il ne rentre pas dans la
fonction judiciaire de la Cour d’effectuer ce choix. »

19
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 31

Afin de déterminer si le jugement sollicité par le demandeur est
de ceux que la Cour peut rendre dans le cadre de sa fonction
judiciaire, la Cour doit tenir compte de certains faits de l'espèce.

Pa
* *

Les explications du demandeur sur ce qu’il requiert ou ne requiert
pas la Cour de décider sont formulées de diverses maniéres dans
ses écritures et plaidoiries. La Cour estime que ]’exposé le plus net
se trouve dans le passage suivant des observations et conclusions
du demandeur:

«Lorsqu'un État agit devant la Cour sur le fondement d’une
disposition du genre de celle de l’article 19 de l'Accord de Tutelle
pour le Cameroun sous administration britannique, il peut sans
doute, dans certains cas, demander à la Cour, outre la constatation
qu’une violation de l'Accord de Tutelle a été commise, de déclarer
que la Puissance administrante a le devoir de mettre fin à cette
violation: ainsi, dans les affaires du Sud-Ouest africain, l'Éthiopie et
le Libéria ont demandé à la Cour, dans leurs conclusions, à la fois
que la Cour constate certaines violations (politique d'apariheid,
absence d'envoi de rapports annuels, non-transmission de pétitions,
etc.) et qu’elle dise que l'Union sud-africaine a le devoir d'y mettre
un terme. Mais il ne peut en être ainsi que lorsqu'il s’agit de ce que
l’on pourrait appeler une «violation continue», susceptible d’être
interrompue à la suite de l'arrêt de la Cour. Lorsque, en revanche,
la violation de l’Accord a été définitivement consommée et qu Al
est matériellement impossible de revenir sur le passé, l’État re-
quérant ne peut plus demander à la Cour que la constatation, avec
force de chose jugée, que l’Accord de Tutelle n’a pas été respecté
par la Puissance administrante.

En l'espèce, les violations invoquées ont été définitivement
consommées, et la République du Cameroun ne peut demander une
restitutio in integrum tendant à ce que l’union avec la Nigéria et
la division du Territoire n’aient pas eu lieu, ou que les objectifs
prévus à l’article 6 de l'Accord aient été atteints, ou que la résolution
1473 ait été respectée; elle ne peut demander que la constatation
par la Cour des violations de l’Accord de Tutelle commises par
l'Autorité administrante. »

Au cours de sa plaidoirie, le conseil du demandeur a dit:

«La République du Cameroun pense en effet que, en administrant
le Cameroun septentrional comme elle l’a fait, ’autorité adminis-
trante a créé des conditions telles que la tutelle a abouti au ratta-
chement du Cameroun septenirional à un Etat autre que la Répu-
blique du Cameroun. »

Dans le livre blanc camerounais déjà mentionné, il est dit que
«la non-séparation de l’administration du Cameroun septentrional
et du Nigéria en supprimant une garantie essentielle de non-
partialité a effectivement vicié le plébiscite ». Il est déclaré plus

20
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 32

loin: « La seule solution acceptable pour éviter qu’une monstrueuse
injustice ne soit commise ... est donc d’annuler le plébiscite... »

I] ne fait guère de doute que l'injustice alléguée a été le « rattache-
ment du Cameroun septentrional à un État autre que la République
du Cameroun ».

Mais il n’est pas demandé à la Cour de redresser l'injustice
alléguée; il ne lui est pas demandé de détacher un territoire de la
Nigéria; il ne lui est pas demandé de faire restituer à la République
du Cameroun des populations ou des territoires prétendument
perdus; il ne lui est pas demandé d'accorder une réparation quel-
conque.

Ce n’est pas à la Cour, mais à l’Assemblée générale des Nations
Unies que la République du Cameroun a demandé, arguments à
l’appui, que le plébiscite soit déclaré nul et non avenu. Aux para-
graphes 2 et 3 de la résolution 1608 (XV), l’Assemblée générale
a rejeté la demande du Cameroun. Quels qu’aient été les motifs
de l’Assemblée générale lorsqu'elle a formulé les conclusions
contenues dans ces paragraphes, qu’elle ait agi ou non entièrement
sur le plan politique, et sans que la Cour estime nécessaire d’exa-
miner ici si l’Assemblée générale a fondé son action sur une inter-
prétation exacte de l’accord de tutelle, il ne fait pas de doute — et
ce point n'est pas contesté — que la résolution a eu un effet juridique
définitif. Le plébiscite n’a pas été déclaré nul et non avenu, maisau
contraire il a été pris acte de ses résultats et l’Assemblée générale
a décidé que l'accord de tutelle prendrait fin le 1er juin 1061 en
ce qui concerne le Cameroun septentrional. En l'occurrence,
l'extinction de l'accord de tutelle a été un effet juridique des
conclusions formulées aux paragraphes 2 et 3 de la résolution 1608
(XV). Le requérant, dans la présente affaire, a déclaré expressé-
ment qu’il ne demandait à la Cour ni de reviser, ni d’infirmer ces
conclusions de l’Assemblée générale ou ces décisions en tant que
telles; il n’est donc pas nécessaire d'examiner si la Cour peut
exercer un tel pouvoir. Mais ce que le requérant demande à la
Cour, c’est d'apprécier certains faits et d'arriver, à l’égard de ces
faits, à des conclusions s’écartant de celles qu’a énoncées l’Assem-
blée générale dans sa résolution 1608 (XV).

Si la Cour devait décider qu’elle peut connaître de l’affaire au
fond et si, à la suite de la procédure sur le fond, elle décidait, entre
autres, que l’établissement et le maintien de l’union administrative
entre le Cameroun septentrional et la Nigéria contrevenaient a
Vaccord de tutelle, il n’en resterait pas moins vrai que l’Assemblée
générale, agissant dans le cadre de la compétence qui lui est reconnue,
n'a pas été convaincue que l'union administrative, ni d’autres
facteurs allégués aient invalidé le plébiscite en tant que libre
expression de la volonté des populations. Puisque, dans ses con-
clusions, le demandeur n’a pas prié la Cour de reviser la constatation
à laquelle l’Assemblée générale est ainsi arrivée, une décision de la
Cour selon laquelle, par exemple, l’autorité administrante aurait

21
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 33

violé accord de tutelle n’établirait pas un lien de cause à effet
entre cette violation et le résultat du plébiscite.

En outre, l'extinction de l'accord de tutelle et l’union du Ca-
meroun septentrional et de la Fédération de Nigéria qui a suivi
n’ont pas été le fait du Royaume-Uni mais ont résulté de mesures
prises par l’Assemblée générale avec l’assentiment du Royaume-
Uni. Le conseil de la République du Cameroun a admis que c’est
l'Organisation des Nations Unies qui a mis fin a la tutelle. Il a
déclaré:

«Le Cameroun ne demande pas à la Cour de critiquer les Nations
Unies; il ne lui demande pas de dire que les Nations Unies ont eu
tort de mettre fin à la tutelle; il ne lui demande pas de prononcer
l'annulation de la résolution 1608. Cela, bien entendu, la Cour ne
serait pas compétente pour le faire... »

L'union administrative telle qu’elle a été établie sous la tutelle,
légalement ou illégalement, a disparu. La République du Cameroun
soutient toutefois que l'intérêt qu’elle a à savoir si cette union
contrevenait à l'accord de tutelle n'est pas d'ordre purement
académique. Sa thèse est qu'il y a eu un lien de cause à effet entre
l'union administrative prétendument illégale et la prétendue nullité
du plébiscite. Le conseil de la République du Cameroun a énoncé
cette thèse dans un passage de sa plaidoirie déjà cité.

Le demandeur a néanmoins déclaré qu’il ne demandait pas à la
Cour de prononcer l'annulation du plébiscite; comme on l’a noté,
il reconnaît même que la Cour ne pourrait le faire. I] n’a pas de-
mandé à la Cour de dire qu'il existe un lien de cause à effet entre
la prétendue mauvaise administration et le résultat du scrutin
favorable à une union avec la Fédération de Nigéria. La Cour serait
donc réduite à trancher une question éloignée de la réalité.

Si la Cour devait poursuivre l'affaire et déclarer toutes les allé-
gations du demandeur justifiées au fond, elle n’en serait pas moins
dans l'impossibilité de rendre un arrêt effectivement applicable.
Le rôle de la Cour n'est pas le même que celui de l’Assemblée
générale. L'arrêt de la Cour n’infirmerait pas les décisions de
l’Assemblée générale. L'arrêt ne remettrait pas en vigueur et ne
ferait pas revivre l'accord de tutelle. L'ancien territoire sous
tutelle du Cameroun septentrional ne serait pas rattaché à la
République du Cameroun. L'union de ce territoire avec la Fédéra-
tion de Nigéria ne serait pas invalidée. Le Royaume-Uni n’aurait
ni le droit ni le pouvoir de prendre des mesures propres à répondre
au désir qui anime la République du Cameroun. Conformément à
l'article 59 du Statut, l'arrêt ne serait obligatoire ni pour la Nigéria,
ni pour un autre État, ni pour un organe quelconque des Nations
Unies. Le demandeur ne conteste pas la vérité de ces points.

La fonction de la Cour est de dire le droit, mais elle ne peut
rendre des arrêts qu’à l’occasion de cas concrets dans lesquels

22
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 34

il existe, au moment du jugement, un litige réel impliquant un
conflit d'intérêts juridiques entre les parties. L'arrêt de la Cour
doit avoir des conséquences pratiques en ce sens qu’il doit pouvoir
affecter les droits ou obligations juridiques existants des parties,
dissipant ainsi toute incertitude dans leurs relations juridiques.
En l'espèce, aucun arrêt rendu au fond ne pourrait répondre à
ces conditions essentielles de la fonction judiciaire.

*
* *%

La résolution 1608 (XV) ayant valablement mis fin à l'accord de
tutelle en ce qui concerne le Cameroun septentrional, la tutelle
même a disparu; le Royaume-Uni a cessé d’avoir les droits et les
devoirs d'une autorité de tutelle à l'égard du Cameroun; et le
territoire qui constituait antérieurement le territoire sous tutelle
du Cameroun septentrional s’est uni à la Fédération de Nigéria
indépendante, État dont il fait maintenant partie.

Si l’on considère la situation dans laquelle se trouvent, du fait de
la cessation de l’accord de tutelle, les Membres des Nations Unies
autres que l'autorité administrante elle-même, il est clair que tous
les droits éventuellement conférés par les articles dudit accord à
d’autres Membres des Nations Unies ou à leurs ressortissants se
sont éteints. Cela ne veut pas dire, par exemple, que l'expiration
de l’accord de tutelle ait entraîné la caducité des droits patri-
moniaux découlant de certains articles de cet accord qui auraient
pu être acquis auparavant. Mais il est de fait qu'à partir du re? juin
1961, date à laquelle la tutelle sur le Cameroun septentrional
a pris fin, aucun autre Membre des Nations Unies ne pouvait
réclamer un droit où un avantage au Cameroun septentrional qui
aurait pu lui être octroyé à l’origine par l’accord de tutelle. Aucune
réclamation de ce genre ne pouvait être formulée contre le Royaume-
Uni qui était déchargé de sa mission d'autorité de tutelle et privé
de tout pouvoir, de toute autorité et de toute responsabilité dans
la région. Aucune réclamation de ce genre ne pouvait être formulée
contre la Nigéria, à qui appartient maintenant la souveraineté sur
le territoire, puisque la Nigéria n’a pas été partie à l’accord de
tutelle et que celui-ci ne lui a jamais imposé d'obligation. On ne
voit pas non plus comment une réclamation de ce genre aurait pu
être formulée contre les Nations Unies elles-mêmes. De plus, en
vertu de l’article 59 du Statut, un arrêt de la Cour en l'espèce ne
serait obligatoire que pour les deux Parties.

La demande de la République du Cameroun vise seulement une
constatation du manquement au droit. Aucune suite n’est demandée
à la Cour ni ne peut être ajoutée. D’ordinaire, lorsqu'une condam-
nation judiciaire est énoncée par la Cour, l’article 94 de la Charte
peut trouver son application. Tel n’est pas le cas présent. D’ordi-
naire, dans le cadre du régime international de tutelle, une telle
constatation pourra, si la Cour est compétente pour la formuler,

23
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 35

déterminer l’Assemblée générale à faire ce qu'elle jugera utile ou
opportun compte tenu de l'arrêt intervenu entre le Membre des
Nations Unies et l'autorité chargée de l’administration du territoire
en cause. Mais, dans l'espèce, l’Assemblée générale n’a plus compé-
tence par suite de la cessation de la tutelle par l’effet de la résolution
1608 (XV).

On peut néanmoins soutenir que, si, pendant la période de validité
de Vaccord de tutelle, l'autorité de tutelle avait été responsable
d’un acte contrevenant aux dispositions dudit accord et entraînant
un préjudice envers un autre Membre des Nations Unies ou l’un
de ses ressortissants, l'extinction de la tutelle n'aurait pas mis fin
à l’action en réparation. L'article 19 de l'accord, qui prévoyait la
compétence de la Cour dans les cas auxquels il s’appliquait, a cessé
bien entendu de pouvoir jouer en même temps que tous les autres
articles de cet accord, de sorte qu’à partir du 1° juin 1961 on ne
pouvait plus l’invoquer pour établir la compétence de la Cour.
Dans la présente instance, la requête a été déposée avant le rer
juin 1961 mais elle ne comporte aucune demande en réparation;
le requérant a dit expressément qu’il n’en réclame aucune.

La Cour a constaté que, dans leur argumentation, les deux Parties
se sont fréquemment référées à l’arrêt rendu par la Cour le
21 décembre 1962 dans les affaires du Sud-Ouest africain. Elles ont
recherché si les conclusions auxquelles a abouti l'examen du
système des Mandats dans le cadre de la Société des Nations sont
applicables au régime de tutelle dans le cadre des Nations Unies et
si, et dans quelle mesure, on doit à certains égards donner de
larticle 19 de Vaccord de tutelle de 1946 pour le Cameroun une
interprétation semblable à celle qui a été donnée de l’article 7 du
Mandat pour le Sud-Ouest africain.

La Cour n’estime pas nécessaire de formuler une opinion sur
ces points, lesquels, en ce qui concerne le fonctionnement ou
l'administration de la tutelle au Cameroun septentrional, ne
peuvent présenter qu’un intérêt académique dès lors que la tutelle
n'existe plus et que l’ancienne autorité administrante ne pourrait
plus donner effet à aucune des constatations auxquelles la Cour
aboutirait.

Néanmoins, aux fins de vérifier certains arguments avancés en
l'espèce, la Cour considérera à quelles conclusions on aboutirait
s’il était communément admis que l’article 19 de l'accord de tutelle
du 13 décembre 1946 pour ie Cameroun sous administration britan-
nique était destiné à créer une certaine forme de protection judiciaire
dans l'intérêt particulier des habitants du territoire et dans l'intérêt
général pour ce qui est du bon fonctionnement du régime inter-
national de tutelle; que cette protection judiciaire avait été prévue
et existait parallèlement aux diverses dispositions prévoyant
la surveillance et ie contrôle administratifs par le moyen du Conseil
de tutelle, de ses missions de visite, des auditions de pétitionnaires,
et par l’action de l'Assemblée générale; que tout Membre des

24
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 36

Nations Unies avait le droit d’invoquer cette protection judiciaire
et, en particulier, que la République du Cameroun avait le droit
de linvoquer en adressant une requête à la Cour. Il s’ensuivrait
alors qu’en déposant sa requête du 30 mai 1961 la République
du Cameroun aurait exercé un droit procédural qui lui apparte-
nait — un droit procédural à exercer dans l'intérêt général, quel
que soit l'intérêt concret que la République du Cameroun ait
pu avoir à titre individuel. Mais, deux jours après le dépôt de la
requête, l'intérêt de fond que ce droit procédural aurait protégé
disparaissait du fait de l'extinction de l’accord de tutelle à l'égard
du Cameroun septentrional. A dater du re? juin 1961, il n’y avait
plus ni «territoire sous tutelle », ni populations pour la protection
desquelles les fonctions relatives à la tutelle pussent s'exercer.
On doit admettre que l’Assemblée générale a songé à l'intérêt
général lorsque, agissant dans le cadre de sa compétence, elle a
décidé la levée de la tutelle pour le Cameroun septentrional et
Funion de ce territoire avec la Fédération de Nigéria. Dès lors,
par suite de cette décision de l’Assemblée générale, l'ensemble du
système de surveillance administrative cessait d'exister. Dès
lors, les Nations Unies ne pouvaient plus, en vertu de l’article 87
de la Charte, envoyer des missions de visite dans le territoire pour
rendre compte de la situation qui y régnait. Le Conseil de tutelle ne
pouvait plus examiner les pétitions émanant d'habitants du
territoire, et c’est effectivement ce qu'il a décidé a sa 1178me
séance tenue le 11 janvier 1962. L'Assemblée générale ne pouvait
plus faire de recommandations fondées sur les fonctions à elle
conférées par les chapitres XII et XIII de la Charte.

La Cour ne saurait admettre que, dans ces conditions, la pro-
tection judiciaire qui, d’après le demandeur, aurait existé dans le
cadre du régime de tutelle ait été seule à survivre alors que tous les
éléments concomitants auxquels elle se rattachait avaient disparu.
En conséquence, la République du Cameroun n'aurait pas eu
après le 17 juin 1961, date à laquelle l'accord de tutelle a pris fin
et à laquelle la tutelle elle-même a été levée, le droit de demander
à la Cour de se prononcer à ce stade sur des questions touchant
aux droits des habitants de l’ancien territoire sous tutelle et à
l'intérêt général quant au bon fonctionnement du régime de tutelle.

*
* *

Tout au long de la procédure, la République du Cameroun a
soutenu qu'elle demandait uniquement à la Cour de rendre un
jugement déclaratoire énonçant que, avant l’expiration de l’accord
de tutelle en ce qui concerne le Cameroun septentrional, le Royau-
me-Uni avait contrevenu aux dispositions de l'accord et que, si
la requête était recevable et si la Cour avait compétence pour en
connaître au fond, non seulement la Cour pourrait rendre un tel
jugement déclaratoire, mais encore elle devrait le faire.

25
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 37

Il est incontestable que la Cour peut, dans des cas appropriés,
prononcer un jugement déclaratoire. Mais elle a déjà indiqué que,
même si, une fois saisie d’une requête, elle estime avoir compétence,
elle n’est pas obligée d'exercer cette compétence dans tous les cas.
Si la Cour est convaincue, quelle que soit la nature de la répara-
tion demandée, qu'il serait incompatible avec sa fonction judiciaire
de statuer sur le fond d’une requête, elle doit refuser de le faire.

Au surplus, la Cour observe que, si, dans un jugement déclara-
toire, elle définit une règle de droit international coutumier ou
interprète un traité restant en vigueur, l'arrêt qu’elle rend demeure
applicable dans l'avenir. Mais, en l'espèce, il existe un différend
relatif à l'interprétation et à à l'application d’un traité — l'accord
de tutelle — qui a pris fin, qui n’est plus en vigueur; il n’y a plus
aucune possibilité que ce traité fasse à l’avenir l’objet d'un acte
d'interprétation ou d’application conforme à un jugement rendu
par la Cour.

Dans son] Interprétation des arrêts nos 7 et 8 (Usine de Chorzdw)
(C.P.J.1., série A n° 13, p. 20), la Cour a dit:

«L’Arrét n° 7 de la Cour est de la nature d’un jugement déclara-
toire qui, selon son idée, est destiné à faire reconnaître une situation
de droit une fois pour toutes et avec effet obligatoire entre les Parties,
en sorte que la situation juridique ainsi fixée ne puisse plus étre
mise en discussion, pour ce qui est des conséquences juridiques qui
en découlent. »

Le demandeur cherche néanmoins à minimiser l’importance des
conséquences qu’aurait un arrêt de la Cour. Il a soutenu qu'il
demandait simplement un énoncé du droit qui « constituerait ... un
témoignage vital pour le peuple camerounais ». Il a même demandé
à la Cour de ne pas envisager les suites de son arrêt et, à cet égard,
il a mentionné la décision rendue par la Cour dans l'affaire Haya de
la Torre, qui a été précédemment citée. Mais il y a une différence
entre les cas où la Cour s'occupe de la manière dont sa décision
sera exécutée ou de la probabilité de sa mise en œuvre et les cas où
elle examine si l’arrêt, une fois rendu, sera susceptible d’ application
ou d'exécution à un moment quelconque de l’avenir.

Comme elle l’a dit dans l'affaire Haya de la Torre, la Cour ne
saurait s'occuper de choisir entre les mesures pratiques qu’un Etat
peut prendre pour se conformer à un arrêt. On peut admettre
aussi, comme le conseil du demandeur l’a dit, qu’une fois l'arrêt
rendu l’usage que la partie gagnante en fait est une question qui
se pose sur le plan politique et non sur le plan judiciaire. Mais un
tribunal n'a pas simplement pour fonction de fournir une base
d'action politique alors qu'aucune question juridique concernant
des droits effectifs n’est en jeu. Lorsque la Cour tranche un différend
au fond, l’une ou l’autre partie ou les deux parties sont en fait à
même de prendre des mesures visant le passé ou l'avenir, ou de

26
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 38

ne pas en prendre, de sorte qu’il y a soit exécution de l'arrêt de
la Cour, soit refus d’exécution. Telle n’est pas la situation en
l'espèce.

*
* *

La Cour doit s’acquitter du devoir sur lequel elle a déjà appelé
Vattention et qui consiste 4 sauvegarder sa fonction judiciaire.
Qu’au moment où la requête a été déposée la Cour ait eu ou non
compétence pour trancher le différend qui lui était soumis, il reste
que les circonstances qui se sont produites depuis lors rendent toute
décision judiciaire sans objet. La Cour estime dans ces conditions
que, si elle examinait V’affaire plus avant, elle ne s’acquitterait pas
des devoirs qui sont les siens.

La réponse 4 la question de savoir si la fonction judiciaire est
en jeu peut, dans certains cas où cette question se pose, exiger
d’attendre l’examen au fond. Mais, dans la présente affaire, il est
déja évident que la fonction judiciaire ne saurait étie en jeu.
Il ne servirait donc à rien d’entreprendre l’examen de J’affaire au
fond pour aboutir à une décision qui, dans les circonstances sur
lesquelles la Cour a déjà attiré l'attention, est inéluctable.

Pour les motifs qu’elle a énoncés, la Cour ne s’est pas crue
obligée de se prononcer expressément sur les diverses conclusions
du défendeur, sous la forme dans laquelle elles ont été présentées.
La Cour constate que les limites qui sont celles de sa fonction
judiciaire ne lui permettent pas d'accueillir, pour en décider avec
autorité de chose jugée entre la République du Cameroun et le
Royaume-Uni, les demandes qui lui ont été adressées par la requête
dont elle a été saisie. Tout arrêt qu’elle pourrait prononcer serait
sans objet.

Par ces motifs,
La Cour,
par dix voix contre cing,

dit qu’elle ne peut statuer au fond sur la demande de la Répu-
blique fédérale du Cameroun.

Fait en anglais et en frangais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le deux décembre mil neuf cent
soixante-trois, en trois exemplaires, dont l’un restera déposé aux

27
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 39

archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République fédérale du Cameroun et
au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Je ne partage pas Vopinion de la Cour. Je considère que la
requête de la République du Cameroun est recevable et que la
Cour est compétente pour examiner au fond le différend dont elle
est saisie.

M. KoRETSKY, juge, fait la déclaration suivante:

Je ne puis souscrire à l'arrêt de la Cour, en tant qu’il n’a pas été
établi conformément aux règles et principes pertinents définis par
le Règlement de la Cour.

Cet arrêt est rendu au stade de l'examen des exceptions prélimi-
naires, stade qui se distingue très précisément de celui de l'examen
de la requête quant au fond. Négligeant la question de sa compé-
tence, la Cour a traité de la question de Virrecevabilité des deman-
des de la République du Cameroun.

Si la question de l’irrecevabilité est soulevée non point à raison
de l’inobservation des prescriptions purement formelles du Régle-
ment, telles que l’article 32, paragraphe 2, mais à l’égard du fond
de la requête (vatione materiae), la Cour doit tout d’abord se pro-
noncer sur sa compétence, pour examiner ensuite l'exception d’irre-
cevabilité. C’est là une règle largement admise. Je me permettrai
de citer, parmi de nombreux avis autorisés, celui que sir Percy
Spender a énoncé dans son opinion individuelle en l'affaire de
VInterhandel (C. I. J. Recueil 1959, p. 54) et aux termes duquel la
Cour est tenue de s'assurer qu’elle est compétente avant de se
prononcer sur une exception ayant trait à la recevabilité de la
requête. Le même point de vue a été exprimé par sir Hersch Lauter-
pacht dans son opinion dissidente (¢b:d., p. 100): «les exceptions
préliminaires, conformément à la pratique établie par la Cour,
doivent être examinées — et rejetées — avant l’examen de la
demande portant sur la recevabilité ».

28
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 40

Mais, dans la présente espèce, la Cour a dit, sans traiter de la
question de compétence, qu’un arrêt sur les demandes de la Répu-
blique du Cameroun «serait sans objet » — ce qui revient à dire
que la Cour a apprécié les demandes du Cameroun quant au fond.
Une telle appréciation ne pouvant se faire qu’à un stade postérieur
de la procédure (le fond), la Cour a, par cette opération, substitué
le stade du règlement quant au fond au stade de la décision sur les
exceptions préliminaires d’incompétence.

On ne saurait attribuer aux règles de procédure un caractère
purement technique. Elles fixent non seulement la manière de
procéder, mais aussi les droits procéduraux des parties. On peut
dire qu’il est encore plus important de les observer strictement à
la Cour internationale de Justice que dans les tribunaux nationaux.
La Cour ne saurait les modifier en passant, alors qu’elle tranche une
affaire donnée. La revision du Règlement de la Cour doit se faire
(si elle est nécessaire) régulièrement et, en tout cas, le Règlement
amendé doit être connu des parties à l’avance.

Par conséquent, la Cour aurait dû, conformément à son Règle-
ment, déterminer en premier lieu si elle avait — ou non — com-
pétence en l’affaire, sans préjuger sa décision éventuelle quant au
fond, et, dans le respect de son Règlement, elle aurait dû passer
alors au stade suivant de la procédure concernant l’examen au
fond des demandes de la République du Cameroun.

M. Jessup, juge, fait la déclaration suivante:

Eu égard aux motifs de l’arrêt de la Cour, auxquels je m’associe
entièrement, je ne crois pas nécessaire d'expliquer pourquoi je con-
sidère que, s’il était nécessaire de se prononcer sur les questions de
compétence qui ont été soulevées, le raisonnement développé aux
pages 422 à 436 de mon opinion individuelle dans les affaires du
Sud-Ouest africain (C.I.J. Recueil 1962, p. 319) serait également
valable dans la présente espéce.

M. WELLINGTON Koo, sir Percy SPENDER, sir Gerald Fitz-
MAURICE et M. MoRELLI, juges, joignent à l’arrêt les exposés de
leur opinion individuelle.

MM. Bapawi et BUSTAMANTE Y RIVERO, juges, et M. BEB a Don,
juge ad hoc, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) B. W.
(Paraphé) G.-C.

29
